GRANTED.

 
 

USDC SDNY
DOCUMENT

  

KIRKLAND & ELLIS LLP

AND AFFILIATED PARTNERSHIPS

 

DOC 4:
DATE FILED: 11/20/2019

 

 

601 Lexington Avenue
New York, NY 10022

Stefan Atkinson, P.C. United States
To Call Writer Directly: Facsimile:
+1212 446 4803 +1212 446 4800 +1212 446 4900

stefan.atkinson@kirkland.com
www.kirkland.com

November 19, 2019

VIA CM/ECF AND EMAIL

The Honorable Analisa Torres

Daniel Patrick Moynihan United States Courthouse
Courtroom 15D

500 Pearl Street

New York, NY 10007-1312

Re: Liqui-Box, Inc., et al. v. David S. Smith (Ireland) Unlimited Co., et al.,
Case No. 19-cv-7069 (AT) (S.D.N-Y.)

Dear Judge Torres:

I write on behalf of Plaintiffs Liqui-Box, Inc. and Liqui-Box Holdings, Inc. and
Additional Counterclaim Defendant Olympus Growth Fund VI, L.P. (together, “Plaintiffs”), in
the above captioned matter. Plaintiffs respectfully request the Court’s authorization to file under
seal the attached letter requesting permission to dismiss voluntarily Plaintiffs’ claims without
prejudice pursuant to Federal Rule of Civil Procedure 41(a), which would disclose, in whole or
in part, material designated by the parties as “Confidential” and/or “Highly Confidential” under
the September 3, 2019 Stipulated Confidentiality and Protective Order [Dkt. #36] (the
“Protective Order”). For such filings, the Protective Order requires the parties to file under seal

first, and then exchange redactions for a proposed public version of the filing shortly thereafter.
(Protective Order § 8(b).)

Respectfully,

SO ORDERED. /s/ Stefan Atkinson

Stefan Atkinson, P.C.

Dated: November 20, 2019

New York, New York

Og-

ANALISA TORRES
United States District Judge

Munich PaloAlto Paris Sanfrancisco Shanghai Washington, D.C.

ELECTRONICALLY FILED

 

—_—_—_/

 
